           Case 2:16-cr-20032-JAR Document 755 Filed 05/31/19 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                       Case No. 16-20032-JAR

 LORENZO BLACK,
 KARL CARTER,
 ANTHON AIONO,
 ALICIA TACKETT, and
 CATHERINE ROWLETTE

                 Defendants.


                                            ORDER

         Pursuant to the Court’s October 11, 2016 Appointment Order1 of David R. Cohen as

Special Master, the United States is ordered to pay the attached Summary Bill for Billing Period

April, 2019 through May, 2019, in the total amount of $1,478.10, which this Court has approved

after in camera reviewing a detailed an itemized billing. The Clerk of the Court is directed to

make the check payable to David R. Cohen, within 20 days.

         IT IS SO ORDERED.

         Dated: May 31, 2019
                                                    S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    UNITED STATES DISTRICT JUDGE




  1
      Doc. 146




                                                1
       Case 2:16-cr-20032-JAR Document 755 Filed 05/31/19 Page 2 of 2

                                                                      24400 Chagrin BLVD., Suite 300
DAVID R. COHEN                                                               Cleveland, Ohio 44122
                                                                           Telephone: 216.831.0001
Federal Special Master                                                      Facsimile: 866.357.3535
                                                                           David@SpecialMaster.law




                      Summary Billing Statement / Proposed Order
                       Billing Period: April 1, 2019 - May 31, 2019

                          United States of America v. Lorenzo Black
                                      US District Court
                                      District of Kansas
                                         16-CR-20032

          Item                                    Government total
          New Fees (DRC 0.0 hrs @ $600.00/hr.)                                $0.00

          New Expenses DRC                                                    $0.00
          New Expenses American Discovery                                  $1,478.10
          Total New Charges                                               $1,478.10
          Prior Balance                                                   $14,740.70


          Payments – Thank You!                                           $14,740.79
          Total Now Due                                                    $1,478.10




                                              s/Julie A. Robinson
                                            _____________________________________
                                            Judge Julie A. Robinson
